MEMORANDUM DECISION AND JUDGMENT ENTRY.
Third-party plaintiff-appellant American Nursing Care, Inc., appeals from the dismissal of its complaint and subrogation claim for workers' compensation benefits paid on behalf of plaintiff-appellee Kathy J. Skidmore, who was injured on March 26, 1994, in an automobile accident.  The August 10, 1998, order of dismissal by the Hamilton County Court of Common Pleas was prompted by its conclusion that the injury occurred before the effective date of former R.C. 4123.93, which conferred a right of subrogation upon self-insuring employers. Subsequently, inLaidlaw Waste Systems, Inc. v. Consol. Rail Corp.
(1999), 85 Ohio St.3d 413, 709 N.E.2d 124, syllabus, the Ohio Supreme Court held, "The effective date of former R.C. 4123.93, as enacted by Am.Sub.H.B. No. 107, is October 20, 1993."    Wesua sponte remove this cause from the accelerated calendar.  On the authority of Laidlaw, the judgment is reversed and the cause is remanded to the trial court for further proceedings.
And the Court, being of the opinion that there were reasonable grounds for this appeal, allows no penalty.  It is further Ordered that costs be taxed in compliance with App.R. 24, that a copy of this Memorandum Decision and Judgment Entry shall constitute the mandate, and that said mandate shall be sent to the trial court for execution pursuant to App.R. 27.
Judgment reversed and cause remanded.
Hildebrandt, P.J., Gorman and Sundermann, JJ.
To the Clerk: Enter upon the Journal of the Court on May 28, 1999 per order of the Court ______________________. Presiding Judge